ORDER
PER CURIAM.
Appellant Lawrence Madison (“Madison”) appeals the judgment of conviction entered by the Circuit Court of the City of *390St. Louis after a jury found him guilty of one count of first-degree robbery, pursuant to section 569.020, and one count of armed criminal action, pursuant to section 571.015.1 In his sole point on appeal, Madison claims the trial court erred in not granting his motion to dismiss for violation of his right to a speedy trial under section 545.780.
We have reviewed the briefs of the parties and the record on appeal and find that Madison’s constitutional speedy trial right was not violated. The trial court did not err in failing to grant Madison’s motion to dismiss for violation of his right to a speedy trial. We find that no manifest injustice or miscarriage of justice has occurred as a result. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. All further statutory references are to Revised Statutes of Missouri (RSMo) 2000, updated through the 2011 Cumulative Supplement.